JOANOS, Judge.
Appellant seeks review of the sentence imposed upon his conviction for petit theft, a second degree misdemeanor. The sentencing transcript indicates the trial court ascertained that appellant had served a total of 262 days prior to the sentencing proceeding. The court then pronounced sentence of “two months and 62 days in the county jail, and give you credit for that.” The written sentencing document for the petit theft conviction indicates the trial court imposed a sentence of 262 days, with an allowance of 262 days as jail credit.
Pursuant to section 775.082(4)(b), Florida Statutes, the maximum permissible period of incarceration for a second degree misdemeanor is 60 days. An illegal sentence is a sentence that exceeds the maximum period set forth by law for a particular offense. See Davis v. State, 661 So.2d 1193, 1196 (Fla.1995). Since the trial court inadvertently pronounced an illegal sentence, we must reverse and remand for resentencing, and for correction of the written sentence. Appellant need not be present for resentenc-ing.
BARFIELD, C.J., and SMITH, LARRY G., Senior Judge, concur.